Citation Nr: 0433223	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a chronic acquired 
respiratory disorder to include asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran's service documents reflect that he had active 
service from February 1990 to September 1993, and was 
stationed in Saudi Arabia and for 3 months on temporary duty 
(TDY) in Mogadishu, Somalia, Africa.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.

The veteran raised a number of other issues during the course 
of this appeal.  However, his Substantive Appeal, a VA Form 
9, dated in May 2003, [and so acknowledged by the similar 
limitation in presentations made on his behalf by his 
representative, the DAV, in June 2003 and November 2004], is 
limited to the issue shown on the front cover, and that is 
the only issue which is part of the current appeal.



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  An acquired respiratory disorder to include asthma was 
first demonstrated in service; chronic asthma residuals are a 
result of active service.



CONCLUSION OF LAW

A chronic acquired respiratory disorder to include asthma was 
incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran and those acting on his 
behalf have been apprised thereof throughout, and in their 
communications they have indicated an understanding of what 
is required and who is responsible for obtaining what 
evidence.  

From the outset, the Board would note that there has been 
some expressed concern over the lack of specific records from 
one given in-service location or another.  The Board takes 
notice that often in remote areas of conflict, such as that 
encountered in Somalia, comprehensive record keeping may not 
be a possibility.  However, to the contrary in this case, a 
review of the file reflects a somewhat unusually generous 
assortment of clinical records immediately after return from 
even the more remote sites, and certainly an entirely 
adequate evidentiary assortment, including from Somalia, 
Saudi Arabia, and Ft. Leonard Wood, as to provide adequate 
basis for the decision.  

And while there may well be additional evidence available 
somewhere, including the results of more recent examinations, 
for reasons which will be delineated below, the Board finds 
that there is no need to further delay the case by 
endeavoring to pursue these avenues of evidence.

With regard to post-service clinical evidence as to his 
asthma, the veteran has noted that he is in Alaska, where 
medical facilities are difficult to reach, and that his 
respiratory problems, which are not as symptomatic in that 
climate as they may have been in Saudi or Somalia or even 
Kansas or Missouri, are now more adequately controlled by 
over-the-counter and even prescription medications which were 
previously prescribed including after service separation but 
while he was still located at a military facility.  

In that regard, it is helpful that his service was so recent 
that the evidence from active and immediate post-duty is 
quite relevant and up-to-date as to his current disabilities, 
and no further examinations appear to be necessary for the 
issue at hand.  Moreover, of record are several fairly 
comprehensive evaluations undertaken at a military facility 
for several years following his separation from service that 
appear to be a credible reflection of his post-service 
disability picture.

Thus, with regard to the appellate issue in general, the 
Board finds that adequate safeguards have been implemented as 
to protect the veteran's due process rights and that to 
proceed with a decision in this issue at the present time 
does not, in any way, work to prejudice the veteran or his 
entitlements.  


Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2003).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Direct service 
connection may be established by evidence demonstrating the 
disability was in fact incurred or aggravated during, the 
veteran's service.  See 38 U.S.C.A. 1113(b) (West 1991 & 
Supp. 2003); 38 C.F.R. 3.303(d) (2003).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 2003); 
38 C.F.R. § 3.304(b) (2003). 

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993). 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  A history of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions, but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2003).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in- service activity and the 
deterioration of his pre-service disability. Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Under VA laws and regulations, such disorders are considered 
congenital and developmental in nature and are not deemed 
compensable diseases for VA purposes. 38 C.F.R. § 3.303(c) 
(2003). However, under certain circumstances, service 
connection may be granted for such disorders if shown to have 
been aggravated during service.  See VAOPGCPREC 82-90 (July 
18, 1990).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2003).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2003); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the appellant's disability as shown in all of 
his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  The should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account.  

In a precedent opinion, the General Counsel (OGC) has stated 
that, in order to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOGCPREC 3-2003 (July 16, 2003).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

Factual Background and Analysis

There is no history or clinical evidence of any pre-service 
chronic respiratory disorder including on the veteran's 
entrance examination reports.  Later he indicated that he had 
had some allergies as a child.

Service records starting some time after entrance into 
service show repeated episodes of respiratory complaints 
ranging from tightness in the chest, a productive cough with 
periodically discolored sputum, documented shortness of 
breath, scattered diffuse rhonchi in the chest, decreased 
breath sounds, demonstrated increased bronchial, throat and 
nasal congestion, several instances of anterior and/or 
posterior cervical adenopathy, fatigue, chest pain, sinus 
drainage, headaches, and a stuffy nose.  Chest X-rays were 
taken on several occasions; on one such instance, it was done 
to rule out infiltrates.  Sputum testing was also done.  On 
examination conducted on the day after his return from 
Somalia, he had demonstrated weight loss and fatigue.   

Various medications were instituted including a variety of 
antibiotics, steroids and antihistamines.  

Various diagnoses were reported well into 1993-1995, before, 
at and after separation, to include pharyngitis and exudative 
pharyngitis with sinusitis, upper respiratory disorder, 
sinusitis, allergic rhinitis, bronchitis, and most 
prevalently, asthma.

After service, he was seen at a military facility in October 
1993.  The veteran was noted to have recently returned from 
Somalia, and was experiencing shortness of breath, wheezing 
once a day for 9-10 months, and had been seen at an emergency 
room once.  He used an inhaler once or twice a day with good 
results, but still would be awakened with asthmatic attacks 
at night, once or twice a week.  He also experienced watery 
eyes, sneezing and wheezing when cutting grass.  He had had 
some allergies all of his life, but some of the symptoms and 
particularly breathing problems had started and continued 
since the Somalia tour.  

In September 1994, he was noted to have ongoing respiratory 
symptoms and bronchospasm.  Diagnosis was asthma.  

On an examination in November 1994, it was noted that he had 
been taking a variety of medications for symptoms including 
ear, nose and throat trouble, hay fever and asthma with 
shortness of breath.

In December 1994, a diagnosis was made of asthma for at least 
a year.  Medications were again prescribed.

On a clinical evaluation in April 1995, the veteran was noted 
to have had increased shortness of breath since his last 
visit.  He was using the inhaler 4-6 times a day; some 
symptoms were known to be triggered by a variety of stimuli 
in the environment.  Diagnosis was asthma.  Medications 
including Prednisone were prescribed.

The file reflects that additional subsequent clinical records 
were not available from military medical facilities in 
Arkansas.  It is unclear from the notations of record whether 
they had just not yet been filed or had been given to the 
veteran.  In any event, they appear to be unavailable.

In sum, given the absence of pre-service respiratory problems 
other than mild allergies; the unequivocal, escalating 
clinical findings in service; and the post-service 
examination reports which are sufficiently contemporary as to 
reflect the current status, the Board concludes that the 
veteran developed an acquired respiratory disorder, most 
prevalently identified as asthma, in and as a result of 
service, and with resolution of doubt in his favor, service 
connection is warranted.  


ORDER

Service connection for a chronic respiratory disorder to 
include asthma is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



